Citation Nr: 1439370	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for loss of teeth for compensation purposes, to include as secondary to a service-connected neurological disability of the upper lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs, which denied service connection for dental conditions for both compensation and treatment purposes.  Although the Veteran initiated appeals of both aspects of his dental claim, he has perfected his appeal with regard to compensation only.  

In July 2009 and again in October 2010, the Board remanded the claim for additional development.  Compliance with those remand directives is discussed below.

The Veteran testified at a May 2009 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Tooth loss due to periodontal disease and dental caries, as opposed to bone loss from trauma, is not a disability for VA compensation purposes.



CONCLUSION OF LAW

The criteria for service connection for loss of teeth for compensation purposes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381(b), 4.150, Diagnostic Code 9913, Note (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, with regard to the claim of service connection for a dental condition for VA compensation purposes, the claim must be denied as a matter of law, and so the duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)); VAOPGCPREC 5-2004 (June 23, 2004).

The Board would note that previous remands directed that the Agency of Original Jurisdiction (AOJ) should seek to obtain VA dental treatment records from the VA medical center (VAMC) in Biloxi, Mississippi, for the period of October 1968 to the present.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board here finds that although the letter of the remand directive was not met, the spirit of such has been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The AOJ did request recent records from the Jackson VAMC, and past records requests to Biloxi VAMC have been made for specific periods (1994, 2006) in which the Veteran has alleged dental treatment, and repeated VA examination and treatment records reveal no variance in the diagnosed condition which would materially affect the outcome of the case.


Analysis

The Veteran alleges that the trauma to his mouth in service at the injection of local anesthesia at a dental appointment, which has resulted in service-connected numbness of the upper lip, has caused or aggravated his current dental conditions.

VA examinations in January 2010 and May 2011 show a diagnosis of periodontal disease and poor oral hygiene, with resulting loss of teeth.  An October 2006 dental treatment record showed a diagnosis of bone loss due to periodontal disease.   No bone disease such as osteomyelitis is shown.  Uniformly, all dental providers and examiners rendering an opinion have opined that the Veteran's dental conditions are unrelated to his service-connected upper lip neurological problem.  While one (in June 2008) did not offer complete rationales, they were unequivocal in their position.  A January 2010 examiner appears to have initially stated that he could not opine without speculation, but two days later indicated a negative opinion; no rationale for the opinion or the change of position was offered.  Most recently, in May 2011, the VA examiner provided a detailed analysis to support his negative opinion, citing the history of poor hygiene dating from service, x-rays taken at the time of the incident in service, and the consistency of current findings with poor oral hygiene.  This most recent opinion, with a complete rationale based on all evidence of record, is given great probative weight in the determination that there is present no disability due to trauma.

While the Veteran has offered his opinion regarding a nexus to the trauma he sustained in service, he is not competent to render such.  Unlike reporting the cause and effect observed when numbness of the lip was actually incurred, specialized medical training and knowledge are required to conclude a relationship exist between that incident and the progression of periodontal disease and tooth loss.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

VA does not recognize the diagnosed generalized tooth decay and caries as a service-connectable disability.  Tooth loss is only a disability for VA compensation purposes when due to bone loss from trauma or disease such as osteomyelitis.  Periodontal disease and similar entities are "not considered disabling."  38 C.F.R. § 4.150, Code 9913, Note; see 38 C.F.R. §38 C.F.R. § 3.381(b).  The evidence of record here demonstrates only periodontal disease and tooth loss due to poor hygiene.  Any bone loss is definitively disassociated from the lip numbness.

Accordingly, as a matter of law, service connection for a dental condition for VA compensation purposes is not warranted.  


ORDER

Service connection for loss of teeth for compensation purposes, to include as secondary to a service-connected neurological disability of the upper lip is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


